 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120 Custom Cut, Inc. and Southwest Regional Council of Carpenters, United Brotherhood of Carpenters & Joiners of America.  Case 28ŒCAŒ18062 September 11, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On March 5, 2003, Administrative Law Judge James L. Rose issued the attached decision.  The General Coun-sel filed exceptions, a supporting brief and a reply brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions3 and to adopt the recommended Order as modified.4ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Custom Cut, Inc., Las Vegas, Nevada, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days after service by the Region, post at its facilities in Las Vegas, Nevada, copies of the attached notice marked ﬁAppendix.ﬂ  Copies of the notice, on forms provided by the Regional Director for Region 28, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered,                                                                                                                      1 Contrary to the judge™s statement in his decision, the resume of employee Edward Jin was submitted into evidence.  Correction of this misstatement is insufficient to affect our findings in this case. 2 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 There are no exceptions to the judge™s findings that the Respondent interfered with employees™ Sec. 7 rights and violated Sec. 8(a)(1) by ﬁtelling employees that it would not discuss wages during their first 90 days, after which their work would be reviewedﬂ and by ﬁdiscouraging employees from discussing wages among themselves.ﬂ 4 We shall modify the judge™s recommended Order in accordance with Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Con-tainer, 325 NLRB 17 (1997).  In addition, we shall substitute a new notice to conform to Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed any facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since March 9, 2002.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your benefit and protection Choose not to engage in any of these protected ac-tivities.  WE WILL NOT discourage you from discussing your wages among yourselves or tell you WE WILL NOT discuss wages with you. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. CUSTOM CUT, INC.  Nathan W. Albright, Esq., for the General Counsel. Noel E. Eidsmore, Esq., of Las Vegas, Nevada, for the Respon-dent.  DECISION STATEMENT OF THE CASE JAMES L. ROSE, Administrative Law Judge.  This matter was tried before me at Las Vegas, Nevada, on January 7, 2003, on the General Counsel™s complaint which alleged that the Re-spondent committed certain violations of Section 8(a)(1), (3), and (4) of the National Labor Relations Act, as amended, 29 U.S.C. §151, et seq. by various acts including its refusal to reemploy Edward Jin and Joe Milli since May 14, 2002.1The Respondent generally denied that it committed any vio-lations of the Act and through the testimony of its president, contends that it had no work available for which Jin was quali- 1 All dates are in 2002, unless otherwise indicated. 340 NLRB No. 17  CUSTOM CUT, INC. 121fied and that based on Milli™s previous employment, he con-
cluded Milli would not be satisfied with the hourly wage rate 
offered to employees in their first 90 days. 
On the record as a whole, including my observation of the 
witnesses, briefs, and arguments of counsel, I hereby make the 
following findings of fact, conclusions of law, and recom-
mended Order. I.  JURISDICTION
 The Respondent is a Nevada corporation engaged in the con-
struction industry at various locations throughout the United 
States including jobsites in Las 
Vegas, Nevada.  In the course 
and conduct of this business, the Respondent annually pur-
chases and receives at its Las Vegas jobsites goods, products, 
and materials directly
 from points outside the State of Nevada 
valued in excess of $50,000.  
The Respondent admits, and I 
conclude, that it is an employer engaged in interstate commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 The Respondent stipulated, and 
I find, that Southwest Re-gional Council of Carpenters, United Brotherhood of Carpen-
ters & Joiners of America (the 
Union) is a labor organization 
within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
The Respondent™s business consists
 of installing fixtures and 
millwork packages for retail stor
es.  The Respondent generally 
has six to eight employees, excl
usive of managers and supervi-
sors, most of whom are what 
its owner and president, Roman 
Jaworsky, refers to as ﬁhigh end carpenters.ﬂ  The Respondent 

also employs laborers and occa
sionally carpenters who would 
not qualify as ﬁhigh end.ﬂ  While the Respondent™s home is Las 
Vegas, it has work throughout the United States.  Indeed, 
Donna Ferrara, its project manager lives near Detroit, Michi-
gan, and commutes to jobsites throughout the United States.  
Ferrara testified that for many jobs, the Respondent relies on 
subcontractors rather than empl
oyees.  Managers include, in 
addition to Jaworsky and Ferrara, 
Javier Escobar, vice president 
of operations, Marco Escobar, an onsite supervisor, and John 
Nalencz, a carpenter supervisor. 
Edward Jin testified that he answered the Respondent™s ad 
for carpenters by sending his resume (not in evidence) and was 
subsequently interviewed by Javi
er Escobar, with Marco being 
present along with an office empl
oyee.  During the course of 
the interview, Jin said, ﬁthat I was in the Union, and I was a 
current member of the Union, and that, mainly, my work was 
finish work.ﬂ  He testified that they seemed pleased and he was 
hired, and he began work on March 8. 
Joe Milli testified that he heard that the Respondent was hir-
ing carpenters and, he therefore,
 faxed his resume on March 17, was interviewed by Jaworsky on
 March 21, and went to work 
on March 25 as a finish carpenter
.  On his resume Milli wrote 
that he was a ﬁUnion carpenterﬂ from ﬁ1997Œpres.ﬂ  He testi-
fied that Jaworsky asked if he
 was in the Union and his out-of-work number.  Jaworsky told Milli that the Respondent was 

nonunion.  Milli was hired at the rate of $15 per hour, though 
he asked for $18.  Milli told Jaworsky that if a better paying 
union job became available, he would have to quit.  Jaworsky 
said he understood. 
Jin went to work on a project in Beverly Hills, California.  
Milli reported to the GAP job in Las Vegas.  After the Beverly 
Hills project was completed, Jin was also assigned to the GAP 
job.  Both were laid off on May 1 when the GAP project was 
completed.  Jin testified that he filed a grievance (presumably 
with the Union) because ﬁwe got laid off for no reason.ﬂ  Juan 
Carlos Leyva, the Union™s orga
nizer and business agent, testi-
fied that he told them to write out statements ﬁbefore we filed 

official charges.ﬂ  These statements do not exist and the only 
evidence of ﬁofficial chargesﬂ is the Board charge in this matter 
filed on July 17. 
In any event, in mid-May Jin noticed an ad for finish carpen-
ters which gave the Respondent
™s telephone number.  He con-
tacted Milli and they went to the Respondent™s office on or 

about May 14 and talked to Jawors
ky about being rehired.  He 
refused to do so and this act is 
alleged to have 
violated Section 
8(a)(1), (3), and (4). 
As amended at the hearing, the 
complaint also alleges that on 
March 8 Javier Escobar and on 
April 3 Marco Escobar ﬁprom-ulgated an overly broad and disc
riminatory rule prohibiting its 

employees from discussing their 
wages with other employeesﬂ 
and that on March 8 and April 3 
Javier and Marco, respectively, 
threatened employees ﬁwith disc
harge and unspecified reprisals 
because they discussed employee wages with other employ-

ees.ﬂ
2  It is finally alleged that 
on May 14 Jaworsky ﬁthreatened 
not to rehire its employees because they engaged in union ac-
tivity and filed a charge with the Board. 
B.  Analysis and Concluding Findings 
1.  The refusal to recall Milli and Jin 
The union activity which the General Counsel argues was the 
motivating reason Jaworsky did not recall Milli and Jin consists 

of their discussing the Union with fellow employees during 
lunch breaks at the GAP project and giving fellow employees 
Leyva™s business card.  While this activity may have been 
known to Jaworsky via his job s
upervisor Nalencz, there is 
simply no direct evidence that such minimal union activity 
would motivate Jaworsky not to rehire them.  Thus, to support 
finding a violation, antiunion motive would have to be inferred. 
Here a critical element on which such an inference could be 
drawn is missingŠthat of animus 
against the Union, which the 
Board has always required the General Counsel to prove.  E.g., 

Manno Electric, Inc., 321 NLRB 278 fn. 12 (1996).  To the 
contrary, when interviewed both Milli and Jin told the inter-
viewer (Jaworsky in Milli™s case, the Escobar™s in Jin™s) that 
they were current members of the Union and were out of work.  
Milli so stated on his resume.  Nevertheless they were hired.   
And Nalencz is a current dues-paying member of the Union.  
Nor is there evidence that the wages offered by the Respondent 
were less than those established in
 the Union™s contracts.  If the                                                           
 2 The General Counsel™s amendments 
also included a new par. 5(d).  
On brief, counsel for the General Counsel withdrew this allegation for 
lack of proof. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  122 Respondent was really opposed to th
e Union, it is unlikely that 
Milli and Jin would have been hired in the first place. 
Sometime in April, Leyva twice called Nalencz (on the Re-
spondent™s cell phone given to Na
lencz) and urged Nalencz, as 
a union member, to help organize the Respondent™s employees.  
Nalencz declined.  This was apparently offered to show com-
pany knowledge of organizational act
ivity.  I conclude that this 
proves only that Leyva contacted 
Nalencz.  It would take a giant step of logic to further conclude that the Respondent 
thereby had knowledge that Mill
i and Jin were engaged in or-ganizational activity.  In fact their organizational efforts were at 

most minimal.  Further, Nalencz credibly testified that he did 
not ﬁfrownﬂ on any union activity they may have engaged in, as 
long as they were ﬁswinging the hammer.ﬂ 
Though the Respondent operates 
nonunion, it is nevertheless 
difficult to infer that having hired known union members, Ja-
worsky would refuse to rehire them because they discussed the 
Union at lunchbreaks.  To be sure, there are some inconsisten-
cies between the testimony o
ffered by the Respondent™s wit-
nesses and contemporaneous written statements; however, on 

balance I credit Jaworsky and the Escobars.  Their testimony 
appeared forthright and included statements which seemed to 
be admissions against the interests of the Respondent, such as 
Jaworsky asking Milli and Jin whether they had filed charges 
against him with the Union.  Though telling them that he would 
hire them if work became availabl
e, he testified 
that he did not 
rehire them because there was 
no work for Jin™s level of com-
petence and he felt that Milli would not be happy with the $15 
per hour he was offering. 
While Jaworsky had written that both had done ﬁa good job 
and if something came up, he would give them a call,ﬂ unques-
tionably Jin was relatively inexperienced.  Whether he in fact 
had the competence to do ﬁhigh endﬂ carpentry was not demon-
strated.  Jaworsky wrote that 
his work was good, but his Bev-
erly Hills supervisor testified it 
was ﬁnot very good.ﬂ  There is 
no corroborative evidence of his competence or lack of it.  It 

does appear that Milli did quality work, and witnesses for the 
Respondent so admit.  However, from the first week of his 
employment, Milli complained about his wage rate, notwith-
standing that he had accepted $15 and hour.  During his short 
tenure, Milli told the Respondent™s managers that $20 would 
make him happy, but he would accept $18.  On being em-
ployed, he (as well as Jin) signed a ﬁConditions of Employ-
mentﬂ form proffered by the Res
pondent to the effect that he 
would be serving a 90 probationary period, ﬁAfter which a 

performance evaluation will be completed.ﬂ 
I cannot infer, as argued by th
e General Counsel, that failure 
to rehire Milli and Jin implie
s a discriminatory and unlawful 
motive. 
The General Counsel also alleges that the failure to recall 
Milli and Jin was because they had filed a charge with the 

Board, and thus, the Respondent violated Section 8(a)(4).  The 
Board charge in this matter was filed on July 17, or about 2 
months after Jaworsky declined 
to rehire them.  He did make 
some comment to them on May 14 that he had received a call 

from the Union™s business agent who said they had filed a 
grievance against the Respondent, 
but this was untrue.  Accord-
ing to Marco Escobar, when Mil
li and Jin spoke with Jaworsky 
on May 14, Jaworsky asked ﬁif they had brought charges 
against him.ﬂ  They responded 
that they ﬁknew nothing about 
it.ﬂ 
Although the fact that Jaworsky asked Milli and Jin if they 
had brought charges against him is suspicious, they denied they 

had and in fact had not.  There is no evidence of charges with 
the Union and the Board charge in this matter would not be 
filed for 2 months.  In short, 
this comment by Jaworsky, I con-
clude, is insufficient to base a 
finding that Milli and Jin were not rehired because they engaged in union activity or brought 
charges before the Board. 
Finally, not rehiring 
Milli and Jin seems entirely consistent 
with the Respondent™s hiring pr
actices.  In evidence is a sum-
mary document showing the hire
 and termination dates of em-
ployees hired in and after June
.  The General Counsel argues 
that these documents prove that work was available and there-

fore Milli and Jin should have b
een rehired.  However, these 
and other records also show that employees hired after Milli 

and Jin were not laid off, whic
h was apparently the basis of 
Jin™s claim that the layoff was for no reason.  But the General 

Counsel pointedly does not contend that the original layoff was 
discriminatory or in any way unlawful. 
In any event, the nine employees hired after June lasted from 
2 days to 4 weeks, proving a s
ubstantial turnover of employees, 
the exception being supervisors.  There is no evidence that any 

terminated employee was subs
equently rehired.  Though known 
to be members of the Union, Milli and Jin were employed 
longer than any of those hired in 
and after June.  This fact tends 
to prove that the Respondent ha
d no animus against them be-
cause of their union affiliation. 
More questionable is whether it was unlawful for Jaworsky to refuse to rehire Milli because 
he felt Milli would not be satis-
fied with $15 per hour.  Certainly to question one™s wage rate is 
protected activity.  At the heart of ﬁwages, hours and other 
terms and conditions of employ
mentﬂ is wages.  However, 
whether Milli™s complaining was concerted is another matter.  
There is no evidence it was.  His complaints, as far as this re-
cord demonstrates, were never on 
behalf of himself and others.  
In fact Milli™s testimony supports 
the conclusion that his desire 
for a higher hourly rate was stri
ctly personal.  I believe that 
Jaworsky had every reason to conc
lude that if he rehired Milli, 
Milli would continue complaining about his wage rate.  And 
refusing to rehire him for this reason was not violative of Sec-
tion 8(a)(1). 
For the above reasons, I conclu
de that the General Counsel 
failed to prove that the Respondent
™s refusal to rehire Milli and 
Jin was for unlawful reasons in viol
ation of Section 8(a)(1), (3), 
or (4) of the Act.  Finally, I find nothing in Jaworsyky™s state-
ments to Milli and Jin which would amount to a threat violative 
of Section 8(a)(1). 
2.  The no-discussion allegations
 It is alleged that the Responde
nt promulgated a rule forbid-
ding employees from discussing 
wages and threatened dis-
charge and other reprisals should they do so.  These allegations 
are based on the testimony of Jin and admissions by the Re-
spondent.  Thus, Jin testified that during his orientation con-
ducted by Javier Escobar, he 
and another new employee were 
 CUSTOM CUT, INC. 123told of the rules, ﬁthat we had to wear CCI shirts, that we 
couldn™t wear any other shirt but a CCI shirt.  We were told that 
we couldn™t discuss wages, or th
at would lead to termination, 
that they didn™t tolerate that.ﬂ  Javier testified that he ﬁtold them 
they pretty much got 90 days, and after that, we would talk to 
them about it (their wages) again, and prior to that, we weren™t 
going to discuss anything.ﬂ  Jawors
ky testified that he has in-
structed his superintendents an
d managers not to discuss em-
ployees™ wages during their 90-day
 probationary period.  After 
that, Jaworsky would decide what their wage rate would be.  

And in a position statement counsel for the Respondent states, 
ﬁCCI has no written policy regarding the discussion of wages 
between employees.  However, some supervisors discourage 
employees from discussing their 
salaries to avoid problems 
between them.ﬂ 
There are two aspects to this nondiscussion matter.  First is 
the Respondent™s telling employees that it would not discuss 
wages during their first 90 days, 
after which their work would 
be reviewed.  The second, is
 discouraging employees from 
discussing wages among themselves.  Both, I conclude, inter-
fere with employees™ Section 7 rights. 
As a general proposition, the Board finds unlawful rules 
which restrict employees fro
m discussing earnings among 
themselves.  E.g.,
 Fredericksburg Glass & Mirror, Inc., 
323 NLRB 165 (1997).  To discourage employees from discussing 
wages (which the Respondent adm
its) is tantamount to a rule prohibiting employees from engaging in protected concerted 

activity.  Further, to the exte
nt that the Respondent announced 
that it would not discuss wages with employees, even in their 
first 90 days, is similarly vi
olative of Section 8(a)(1). 
However, I do not believe that Javier told Jin and the others 
that to discuss wages would result in immediate termination.  In 
fact, repeatedly Milli complained about the wage rate he agreed 
to accept, and he was not discharged or disciplined in any way 
for doing so.  Marco testified that Milli asked for a raise four or 
five times and he told Milli th
at he did not want to discuss 
wages during Milli™s first 90 days.  This exchange, apparently, 
is the basis of the alleged threat.  I conclude that Marco did not threaten Milli. 
IV.  REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I conclude that it should be ordered to cease 
and desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, Custom Cut, Inc., Las Vegas, Nevada, its 
officers, agents, successors, and assigns shall 
1.  Cease and desist from 
(a) Telling employees that they should not discuss their 
wages among themselves and that the Respondent would not 
discuss wages with them. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirm
ative action deemed necessary 
to effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cilities in Las Vegas, Nevada, copies of the attached notice 
marked ﬁAppendix.ﬂ
4   Copies of the notice, on forms provided 
by the Regional Director for Re
gion 28, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed any 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all former employees employed
 by the Respondent at any 
closed facility since the date of this Order. 
(b) Within 21 days after service of this Order, inform the 
Region, in writing, what steps the Respondent has taken to 
comply therewith. 
(c) The allegations of unfair 
labor practices not found above 
are dismissed. 
                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 